Exhibit 10.2

COMPANY GUARANTY

This COMPANY GUARANTY, dated as of December 19, 2011 (as amended, restated,
extended, supplemented or otherwise modified from time to time, this “Company
Guaranty”), is made by TIBCO SOFTWARE INC., a Delaware corporation (the
“Guarantor”) in favor of BANK OF AMERICA, N.A., as administrative agent
(together with its successor(s) thereto in such capacity, the “Administrative
Agent”) for each of the Lenders and the L/C Issuer (together with the
Administrative Agent, collectively, the “Lender Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of
December 19, 2011 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Guarantor, the
Designated Borrowers party thereto, the Lenders and the Administrative Agent,
the Lenders and the L/C Issuer have extended Commitments to make Credit
Extensions to the Borrowers; and

WHEREAS, as a condition precedent to the making of the Credit Extensions under
the Credit Agreement, the Guarantor is required to execute and deliver this
Company Guaranty.

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders and the L/C Issuer to
make Credit Extensions to the Borrowers, the Guarantor agrees, for the benefit
of each of the Lender Parties, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms when used in this Company
Guaranty, including its preamble and recitals, shall have the following meanings
(such definitions to be equally applicable to the singular and plural forms
thereof):

“Administrative Agent” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Company Guaranty” is defined in the preamble.

“Guaranteed Obligations” is defined in Section 2.1(a).

“Guarantor” is defined in the preamble.

“Lender Parties” is defined in the preamble.

“Termination Date” means the date on which all Obligations (other than
contingent indemnity obligations in respect of which no claim has been asserted
or any Obligations under



--------------------------------------------------------------------------------

any Covered Cash Management Agreement or Covered Hedge Agreement) have been paid
in full in cash, all Letters of Credit have been terminated or have expired (or
have been Cash Collateralized), and all Commitments shall have been terminated.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Company Guaranty, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1. Company Guaranty. The Guarantor hereby absolutely, unconditionally
and irrevocably:

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of each Designated Borrower (collectively, the
“Guaranteed Obligations”) now or hereafter existing, whether for principal,
interest (including interest accruing at the then Applicable Rate provided in
the Credit Agreement after the occurrence of any Default set forth in
Section 8.01(f) or (g) of the Credit Agreement, whether or not a claim for
post-filing or post-petition interest is allowed under applicable Law following
the institution of a proceeding under bankruptcy, insolvency or similar Laws),
fees, reimbursement obligations with respect to the Letters of Credit or
otherwise, expenses or otherwise (including all such amounts which would become
due but for the operation of the automatic stay under Section 362(a) of the
United States Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections
502(b) and 506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and
§506(b)); and

(b) indemnifies and holds harmless each Lender Party for any and all costs and
expenses (including reasonable attorney’s fees and expenses) incurred by such
Lender Party in enforcing any rights under this Company Guaranty;

provided that the Guarantor shall only be liable under this Company Guaranty for
the maximum amount of such liability that can be hereby incurred without
rendering this Company Guaranty, as it relates to the Guarantor, voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount. This Company Guaranty constitutes a guaranty of payment
when due and not of collection, and the Guarantor specifically agrees that it
shall not be necessary or required that any Lender Party exercise any right,
assert any claim or demand or enforce any remedy whatsoever against any Loan
Party or any other Person before or as a condition to the obligations of the
Guarantor hereunder.

SECTION 2.2. Payments Set Aside. To the extent that any payment by or on behalf
of the Guarantor is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise,

 

2



--------------------------------------------------------------------------------

then to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred.

SECTION 2.3. Guaranty Absolute, etc. This Company Guaranty shall in all respects
be a continuing, absolute, unconditional and irrevocable guaranty of payment,
and shall remain in full force and effect until the Termination Date has
occurred. The Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of each Loan Document under which they
arise, regardless of any Law, regulation or order now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of any Lender Party
with respect thereto. The liability of the Guarantor under this Company Guaranty
shall be absolute, unconditional and irrevocable irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document;

(b) the failure of any Lender Party:

(i) to assert any claim or demand or to enforce any right or remedy against any
Loan Party or any other Person (including any other guarantor) under the
provisions of any Loan Document or otherwise, or

(ii) to exercise any right or remedy against any other guarantor (including any
Borrower or any other Guarantor) of, or collateral (if any) securing, any
Guaranteed Obligation;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Guaranteed Obligations, or any other extension,
compromise or renewal of any Guaranteed Obligation;

(d) any reduction, limitation, impairment or termination of any Guaranteed
Obligation for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Guaranteed Obligation or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

(f) any addition, exchange or release of any collateral (if any) or of any
Person that is (or will become) a guarantor of the Guaranteed Obligations, or
any surrender or non perfection of any collateral, or any amendment to or waiver
or release or addition to, or consent to or departure from, any other guaranty
held by any Lender Party securing any of the Guaranteed Obligations; or

 

3



--------------------------------------------------------------------------------

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Loan Party, any surety or any
guarantor.

SECTION 2.4. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Guarantor against any and all of the obligations of the Guarantor now or
hereafter existing under this Company Guaranty or any other Loan Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Company Guaranty or any other
Loan Document and although such obligations of the Guarantor may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section 2.4 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 2.5. Waiver, etc. The Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Company Guaranty and any requirement that any Lender Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Loan Party or any other Person
(including any other guarantor) or entity or any collateral securing the
Guaranteed Obligations, as the case may be.

SECTION 2.6. Postponement of Subrogation, etc. The Guarantor agrees that it will
not exercise any rights which it may acquire by way of rights of subrogation
under any Loan Document to which it is a party, nor shall the Guarantor seek or
be entitled to seek any contribution or reimbursement from any Loan Party, in
respect of any payment made under any Loan Document or otherwise, until
following the Termination Date. Any amount paid to the Guarantor on account of
any such subrogation rights prior to the Termination Date shall be held in trust
for the benefit of the Lender Parties and shall immediately be paid and turned
over to the Administrative Agent for the benefit of the Lender Parties in the
exact form received by the Guarantor (duly endorsed in favor of the
Administrative Agent, if required), to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with
Section 2.7; provided that if the Guarantor has made payment to any Lender Party
of all or any part of the Guaranteed Obligations and the Termination Date has
occurred, then at the Guarantor’s request, the Administrative Agent (on behalf
of the Lender Parties) will, at the expense of the Guarantor, execute and
deliver to the Guarantor appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the Guaranteed Obligations resulting from such
payment. In furtherance of the foregoing, at all times prior to the Termination
Date, the

 

4



--------------------------------------------------------------------------------

Guarantor shall refrain from taking any action or commencing any proceeding
against any Loan Party (or its successors or assigns, whether in connection with
a bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under this Company Guaranty to any of the Lender Parties.

SECTION 2.7. Payments; Application. The Guarantor hereby agrees with each Lender
Party as follows:

(a) All payments made by the Guarantor hereunder will be made in Dollars or
other applicable Alternative Currency to the Administrative Agent, without
setoff, counterclaim or other defense and in accordance with Sections 3.01 and
8.03 of the Credit Agreement, free and clear of and without deduction for any
Taxes, the Guarantor hereby agreeing to comply with and be bound by the
provisions of Sections 3.01 and 8.03 of the Credit Agreement in respect of all
payments made by it hereunder and the provisions of which Sections are hereby
incorporated into and made a part of this Company Guaranty by this reference as
if set forth herein; provided that references to the “Borrower” in such Sections
shall be deemed to be references to the Guarantor, and references to “this
Agreement” in such Sections shall be deemed to be references to this Company
Guaranty.

(b) All payments made hereunder shall be applied upon receipt as set forth in
Section 8.03 of the Credit Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender Parties to enter into the Credit Agreement and
make Credit Extensions thereunder, the Guarantor represents and warrants to each
Lender Party as set forth below.

SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Article V of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to the Guarantor and its properties, are true and correct in all material
respects, each such representation and warranty set forth in such Article
(insofar as applicable as aforesaid) and all other terms of the Credit Agreement
to which reference is made therein, together with all related definitions and
ancillary provisions, being hereby incorporated into this Company Guaranty by
reference as though specifically set forth in this Article.

SECTION 3.2. Financial Condition, etc. The Guarantor has knowledge of each other
Loan Party’s financial condition and affairs and has adequate means to obtain
from each such Loan Party on an ongoing basis information relating thereto and
to such Loan Party’s ability to pay and perform the Guaranteed Obligations, and
agrees to assume the responsibility for keeping, and to keep, so informed for so
long as this Company Guaranty is in effect. The Guarantor acknowledges and
agrees that the Lender Parties shall have no obligation to investigate the
financial condition or affairs of any Loan Party for the benefit of the
Guarantor

 

5



--------------------------------------------------------------------------------

nor to advise the Guarantor of any fact respecting, or any change in, the
financial condition or affairs of any other Loan Party that might become known
to any Lender Party at any time, whether or not such Lender Party knows or
believes or has reason to know or believe that any such fact or change is
unknown to the Guarantor, or might (or does) materially increase the risk of the
Guarantor as guarantor, or might (or would) affect the willingness of the
Guarantor to continue as a guarantor of the Guaranteed Obligations.

SECTION 3.3. Best Interests. It is in the best interests of the Guarantor to
execute this Company Guaranty inasmuch as the Guarantor will, as a result of
holding 100% of the Equity Interests, whether directly or indirectly, of each
Designated Borrower, derive substantial direct and indirect benefits from the
Credit Extensions made from time to time to each Designated Borrower by the
Lenders and the L/C Issuer pursuant to the Credit Agreement, and the Guarantor
agrees that the Lender Parties are relying on this representation in agreeing to
make Credit Extensions to the applicable Designated Borrower.

ARTICLE IV

COVENANTS, ETC.

The Guarantor covenants and agrees that, at all times prior to the Termination
Date, it will perform, comply with and be bound by all of the agreements,
covenants and obligations contained in the Credit Agreement (including Articles
VI and VII and Section 8.01(f) and (g) of the Credit Agreement) which are
applicable to the Guarantor or its properties, each such agreement, covenant and
obligation contained in the Credit Agreement and all other terms of the Credit
Agreement to which reference is made in this Article, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Company Guaranty by this reference as though specifically set forth in this
Article.

ARTICLE V

MISCELLANEOUS PROVISIONS

SECTION 5.1. Loan Document. This Company Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. To the extent of any conflict
between the terms contained in this Company Guaranty and the terms contained in
the Credit Agreement, the terms of the Credit Agreement shall control.

SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment. This
Company Guaranty shall remain in full force and effect until the Termination
Date has occurred, shall be jointly and severally binding upon the Guarantor and
its successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Lender Party and its successors, transferees and assigns;
provided that the Guarantor may not (unless otherwise permitted under the terms
of the Credit Agreement) assign any of its obligations hereunder without the
prior written consent of all Lenders.

 

6



--------------------------------------------------------------------------------

SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of this
Company Guaranty, nor consent to any departure by the Guarantor from its
obligations under this Company Guaranty, shall in any event be effective unless
the same shall be in writing and signed by the Guarantor and the Administrative
Agent (on behalf of the Lenders or the Required Lenders, as the case may be,
pursuant to Section 10.01 of the Credit Agreement) and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile or via other electronic means and
addressed, delivered or transmitted to the appropriate party at the address or
facsimile number or e-mail address of such party specified in the Credit
Agreement or at such other address or facsimile number or e-mail address as may
be designated by such party in a notice to the other party. Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any such
notice, if transmitted by facsimile or via other electronic means, shall be
deemed given when the confirmation of transmission thereof is received by the
transmitter.

SECTION 5.5. Intentionally Omitted.

SECTION 5.6. Release of Guarantor. Upon the occurrence of the Termination Date,
this Company Guaranty and all obligations of the Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party.

SECTION 5.7. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5 hereof, no failure on the part of any Lender Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.

SECTION 5.8. Section Captions. Section captions used in this Company Guaranty
are for convenience of reference only, and shall not affect the construction of
this Company Guaranty.

SECTION 5.9. Severability. If any provision of this Company Guaranty or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Company Guaranty and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 5.10. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS COMPANY
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

7



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS COMPANY GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS COMPANY
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR ANY OTHER LENDER PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS COMPANY
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS COMPANY GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

SECTION 5.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS COMPANY GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS COMPANY GUARANTY AND THE OTHER

 

8



--------------------------------------------------------------------------------

LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

SECTION 5.12. Counterparts. This Company Guaranty may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Company Guaranty
by facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Company Guaranty.

SECTION 5.13. ENTIRE AGREEMENT. THIS COMPANY GUARANTY AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Company Guaranty to be duly
executed and delivered by its Responsible Officer as of the date first above
written.

 

TIBCO SOFTWARE INC.

By:  

/s/ William R. Hughes            

 

Name: William R. Hughes

Title: EVP, General Counsel & Secretary



--------------------------------------------------------------------------------

ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE LENDER PARTIES:

BANK OF AMERICA, N.A.,

  as Administrative Agent

By:  

/s/ Jeffrey P. Mills

  Name: Jeffrey P. Mills   Title:Assistant Vice President